fa lCft&-0\ 102,03,^,8600-$

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,          Texas 78102


April 26,          2015                                                            *n
                                                                       COURT OFCmibteifippzjlig
Texas Court of Criminal Appeals                                                W 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas       78711




RE: WR NOs.          10,978-01           thru 10,978-16
       Tr.Ct-NOs.             679887-A    thru    679887-K
       185th District Court - Harris County


Dear       Clerk:


        Recently I have been cited for abuse of the writ. In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet       of    all    the writs   mentioned       above with a   list of
all of the claims presented in each of those application. With
out    a    list    of    all    of   the claims     I   cannot    show that   the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                                  Sincerely,




 cc:File
                                                                    ^^O^^^c^
                                                                  Lextii? Kennon Kossie